In a proceeding pursuant to CPLR article 78 to review a determination of the respondents, dated July 11, 1985, which ordered that the petitioner’s parcel of real estate be placed on the tax rolls, the appeal is from a judgment of the Supreme Court, Dutchess County (Beisner, J.), dated September 2, 1986, which dismissed the proceeding, and from a resettled amended judgment of the same court, dated November 7, 1986.
Ordered that the appeal from the judgment is dismissed, as it was superseded by the resettled amended judgment; and it is further,
Ordered that the resettled amended judgment is affirmed; and it is further,
Ordered that the respondents are awarded one bill of costs.
The petitioner’s real property, which was being used as a retirement community for the "middle-income” elderly, was *710not entitled to a tax exemption under Real Property Tax Law § 420-a (see, Matter of Presbyterian Residence Center Corp. v Wagner, 66 AD2d 998, affd 48 NY2d 885). Thompson, J. P., Weinstein, Rubin and Harwood, JJ., concur.